Citation Nr: 0107651	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  93-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently rated 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman



REMAND

The veteran had active service from January 1954 to November 
1955.  This appeal arose from a May 1990 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California which continued a 10 percent 
disability evaluation for sarcoidosis.

The Board of Veterans' Appeals (Board) has remanded the 
veteran's claim twice, the last time in September 1997.  In 
the latter remand, a request was made for a pulmonary 
examination; the pulmonary specialist was requested to list 
all disabilities attributable to sarcoidosis and specify 
which of the veteran's complaints were related to sarcoidosis 
and which were not.  The current record does not show that 
this has been accomplished.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
has held that a remand by the Board imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. Brown, 11 Vet. App. 268, 271 (1998).

The veteran has testified, including at a hearing before the 
undersigned Member of the Board, that as result of his 
sarcoidosis, he experiences diminished vital capacity with 
physical exertion out of the question since 1996, his heart 
is affected and he has a sleep disorder, restless leg 
syndrome, dermatitis of the hands and night sweats.

Under the rating criteria (as analogized to pneumoconiosis) 
in effect previous to October 7, 1996, was as follows: A 10 
percent evaluation was warranted for sarcoidosis which was 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A 30 percent rating required 
moderate symptomatology with considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests.  A 60 percent evaluation required 
severe symptomatology with extensive fibrosis, severe dyspnea 
on slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent rating was assigned for pronounced 
symptoms with extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity. 38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).

The general rating formula for sarcoidosis under the rating 
criteria which became effective on October 7, 1996, is as 
follows: A 100 percent evaluation requires cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment.  A 60 percent evaluation is 
for pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 30 percent 
evaluation requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  A noncompensable rating is 
assigned for chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  In 
addition, the active disease or residuals can be rated as 
chronic bronchitis under Diagnostic Code 6600 (2000) and any 
extra-pulmonary involvement under the specific body system 
involved. 38 C.F.R. § 4.97, Diagnostic Code 6846 (2000).

Under Diagnostic Code 6600, 10 percent evaluation requires a 
FEV-1 of 71- to 80-percent predicted; or FEV-1/FVC of 71 to 
80 percent; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 66- to 80-
percent predicted.  A 30 percent evaluation is for assignment 
on showing of FEV-1 of 56- to 70-percent predicted; or FEV-
1/FVC of 56 to 70 percent; or DLCO (SB) 56- to 65- percent 
predicted.  A 60 percent evaluation requires a FEV-1 of 40- 
to 55-percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO (SB) of 40- to 55- percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned for FEV-1 less than 
40 percent of predicted value; or FEV-1/FVC less than 40 
percent; or DLCO (SB) less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption; or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.

The Board is aware that this case has been remanded twice 
previously and regrets the delay that will be occasioned by a 
further remand.  Nevertheless, the circumstances of this 
case, as set forth above, indicate that additional 
development is required.  To ensure that VA has met its duty 
to assist the veteran in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.   The RO should schedule the veteran 
for a new VA examination by a pulmonary 
specialist.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All necessary 
tests, to include a new pulmonary 
function test, should be conducted and 
the examiner should review the results of 
all testing prior to completion of the 
report.  Based on the pulmonary function 
test results, the examiner must report 
the percentages predicted for FEV-1, FEV- 
1/FVC and the DLCO (SB).  Further, if 
indicated by the veteran's medical 
history and/or the examination, the 
examiner should address whether maximum 
exercise capacity is less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limitations); 
whether there is any right ventricular 
hypertrophy, pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or episodes of acute 
respiratory failure; and, whether 
outpatient oxygen therapy is required, as 
set forth under the relevant rating 
criteria, Diagnostic Code 6846-6600.  The 
examiner should also address whether 
there is pulmonary involvement with 
persistent symptoms requiring chronic low 
dose (maintenance) or intermittent 
corticosteroids; or pulmonary involvement 
requiring systemic high dose 
(therapeutic) corticosteroids for 
control; or cor pulmonale, or cardiac 
involvement with congestive heart 
failure, or progressive pulmonary disease 
with fever, night sweats and weight loss 
despite treatment.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6846.

The examination report must include a 
detailed account of all manifestations of 
sarcoidosis found to be present, to 
include any and all extra-pulmonary 
manifestations.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  The copy of the examination 
report and all completed test reports 
should thereafter be associated with the 
claims folder.

2.   The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  After completion of the above, the RO 
should readjudicate the issue of an 
increased evaluation for sarcoidosis, 
with consideration given to all of the 
evidence of record, including additional 
evidence obtained by the RO pursuant to 
this remand.  For the period of the 
veteran's claim previous to October 7, 
1996, the old rating criteria should be 
applied, and for the period beginning 
October 7, 1996, both the old and new 
rating criteria should be considered with 
the criteria more beneficial to the 
veteran applied.  If the benefit sought 
is not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental statement of the 
case and provided the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


